

116 S157 IS: Student Empowerment Act
U.S. Senate
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 157IN THE SENATE OF THE UNITED STATESJanuary 16, 2019Mr. Cruz (for himself, Mr. Johnson, Mr. Sasse, Mr. Paul, Mr. Blunt, Mr. Cotton, Mr. Toomey, Mr. Lankford, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permit kindergarten through grade 12 educational
			 expenses to be paid from a 529 account.
	
 1.Short titleThis Act may be cited as the Student Empowerment Act. 2.529 account funding for homeschool and additional elementary and secondary expenses (a)In generalSection 529(c)(7) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (7)Treatment of elementary and secondary tuitionAny reference in this section to the term qualified higher education expense shall include a reference to the following expenses in connection with enrollment or attendance at, or for students enrolled at or attending, an elementary or secondary public, private, or religious school:
 (A)Tuition. (B)Curriculum and curricular materials.
 (C)Books or other instructional materials. (D)Online educational materials.
 (E)Tuition for tutoring or educational classes outside of the home, including at a tutoring facility, but only if the tutor or instructor is not related to the student and—
 (i)is licensed as a teacher in any State, (ii)has taught at an eligible educational institution, or
 (iii)is a subject matter expert in the relevant subject. (F)Fees for a nationally standardized norm-referenced achievement test, an advanced placement examination, or any examinations related to college or university admission.
 (G)Fees for dual enrollment in an institution of higher education. (H)Educational therapies for students with disabilities provided by a licensed or accredited practitioner or provider, including occupational, behavioral, physical, and speech-language therapies.
						Such term shall include expenses for the purposes described in subparagraphs (A) through (H) in
			 connection with a homeschool (whether treated as a homeschool or a private
			 school for purposes of applicable State law)..
 (b)Effective dateThe amendment made by this section shall apply to distributions made after the date of the enactment of this Act.